DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to because FIGURES 22, 23, 25, 29, and 30-33 are illegible due to improper shading and blurry text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 7 and 13 recite(s) several limitations related to a “baseline” including the limitation " establish a baseline of an environment of the test- taker, wherein establishing the baseline comprises performing an analysis of the environment of the test-taker and accounting for the biometric information 
Claim(s) 1, 7 and 13 recite(s) the limitation “obtain new biometric information of the test-taker and new environment information of the test-taker; perform a comparison between the baseline and the new biometric information and the new environment information; if the new biometric information and the new environment information lie outside the baseline, determine that the test-taker is exhibiting questionable behavior, otherwise, determine that the test-taker is exhibiting normal behavior; automatically update any previously stored biometric information and environment information of the test-taker with the new biometric information and the new environment information”.  However, it is unclear what constitutes “new” biometric and environment information.  For example, is new biometric information voice, keystroke and identity, or does it refer to other forms of information?  Additionally, is the new environment information determined through an analysis of the environment of the test-taker, or some other process and environment?  Thus, these limitations are ambiguous.  Therefore, claims 1, 7 and 13, and any dependent claims thereof are indefinite.
Claim(s) 6, 12, and 18 recite(s) the limitations "adjust system settings for proctored test sessions” and “review completed proctoring test sessions".  However, it is unclear what constitutes adjusting the system settings and reviewing completed proctoring test sessions, in this context, because “settings” is an ambiguous term not further defined in the claim, and “review” is an ambiguous term not further defined in the claim.  Each term could have an infinite number of meanings, and the claim is silent as to any 
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1, 7 and 13 recite(s) several limitations related to a “baseline” including the limitation " establish a baseline of an environment of the test- taker, wherein establishing the baseline comprises performing an analysis of the environment of the test-taker and accounting for the biometric information obtained prior to the exam".  As provided in the rejection under 112(b) above, it is unclear what the metes and bounds of the term “baseline” and “analysis” are in this context as these are ambiguous terms which neither have a specific plain and customary meaning, nor are they further defined in the claims.  There are no steps, calculations, or other definitions defining what these are and how they are performed or achieved.  Moreover, the written description is silent as to what constitutes a baseline and analysis as claimed, nor how they are determined.  Therefore, a person of ordinary skill in the art at the time of filing the present application would not reasonably conclude that the Applicant had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


STEP 1 = YES: The claimed invention is to an apparatus, method, and computer-readable medium, and thus fall under one of the four statutory categories (i.e., product or process). 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction).  This includes: prior to beginning an exam, obtain biometric information of a test-taker, wherein the biometric information comprises voice, keystroke, and identity information; prior to beginning the exam, establish a baseline of an environment of the test- taker, wherein establishing the baseline comprises performing an analysis of the environment of the test-taker and accounting for the biometric information obtained prior to the exam; during the exam, obtain new biometric information of the test-taker and new environment information of the test-taker; perform a comparison between the baseline and the new biometric information and the new environment information; if the new biometric information and the new environment information lie outside the baseline, determine that the test-taker is exhibiting questionable behavior, otherwise, determine that the test-taker is exhibiting normal behavior; automatically update any previously stored biometric information and environment information of the test-taker with the new biometric information and the new environment information; and suspend the testing session if it is determined that the test-taker is exhibiting questionable behavior; provide the test-taker with test rules defined by an institution of the test-taker; check the test-taker for materials used to provide unauthorized aid during the testing session; send the test-taker a warning signal when it is determined that the test-taker is exhibiting questionable behavior; communicate with a live proctor when it is determined that the test-taker is exhibiting questionable behavior; adjust parameters for proctored test sessions; review completed proctoring test sessions; and view sessions flagged for questionable behavior of the test-taker. Each of the above steps are practically performable by a mental process by a person and/or certain methods of organizing human activity, through interpersonal interaction such as a testing environment between a human proctor and test-taker(s). For example, a human proctor could perform each of the steps identified above by thinking 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform the judicial exception identified above; a system comprising a client computer and a server to perform the judicial exception identified above; and A computer program, embodied on a non-transitory computer readable medium, the computer program, when executed by a processor, causes the processor to perform the judicial exception identified above; checking the test-taker's computing device for applications, code; adjust system settings for proctored test sessions) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as an improvement to the functioning of a computer or to any other technology or technical field, application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, application of the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. This is evidenced by the generic nature of the claimed physical hardware (e.g., using the terms “apparatus”, “processor”, “memory”, “computer program code”, “non-transitory computer readable medium”, and “test-taker’s computing device”), which are not defined beyond identifying them by name and result-based function. This is further evidenced by the Applicant’s specification (par. 0056, describing the system as a general purpose computer), thus demonstrating that BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88 (Fed. Cir. 2018). Nor does the claimed invention use a particular, or special, machine. In other words, the claims “are not tied to any particular novel machine or apparatus” capable of rescuing them from the realm of an abstract idea. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever beyond identifying them by name to perform the abstract idea identified above. The recited additional elements amount to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced by the Applicant’s own specification (par. 0056, for example) and lack of further detail in the written description -see MPEP 2106.05(d) and Berkheimer Memo. Although claims 1-18 specifically limit, in various ways, the manner of proctoring, and, therefore, would seem to exclude certain other methods of proctoring, claim 1 does not recite anything significantly more than the abstract ideas discussed above in prong 1 of Step 2A. In particular, the various actions recited in claim 1 that differentiate the recited manner of proctoring from other computer-implemented proctoring techniques relate to the abstract idea, not to an innovation of the kind that Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100,1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991,996-97 (Fed. Cir. 2016) (non-precedential) are examples of an insufficient showing of an improvement in computer-functionality, as is the case in the present application. Thus, these limitations do not amount to significantly more (e.g., stating that something is performed by a processor, for example).  Even when considered in combination, these additional elements represent mere instructions to apply an exception to a generic computer environment, which do not provide an inventive concept. Therefore, the claims are not directed to significantly more than the abstract idea. Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-18 are not directed to patent eligible subject matter.
Conclusion

Examiner notes that prior art references deemed relevant to the claimed invention but not relied upon in the rejection above are cited on the attached Form 892, including: US 2011/0279228 to Kumar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/JAMES B HULL/Primary Examiner, Art Unit 3715